Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2021 was filed after the mailing date of the Final rejection on 12/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-2, 5, 9-10, 16-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gertner et al US2006/0167531 in view of Vazales et al US2013/0104884.

Regarding claims 1,9 and 16 Gertner discloses a system for performing intra-corporeal ultraviolet therapy (optical therapy device 100 with a UV light source 126 providing therapeutic light within a person's naval cavity; figure 1A, abstract, paragraph [0084]), the system comprising: a delivery tube, wherein the delivery tube comprises an electrical connecting means (a body of the optical therapy device includes a tube 106 coupled with handpiece 102 containing leads 132 of light source 126 ; figure 1 A, paragraphs [0085, 0094, 0163]); at least one UV light source inside the delivery tube that is configured to emit wavelengths (optical emitter 128 of UV light source 126 is positioned within the body of optical therapy device 100 including tube 106 coupled with handpiece 102; figure 1A, paragraph [0094]), wherein the at least one UV light source is positioned to deliver radiation directed outwardly around a circumference of the delivery tube for a substantial length of the delivery tube (light source 126 is positioned to delivery UV wavelengths to radiate the nasal cavity by traveling through the length of tube 106 and radiate outward around the circumference of tip 118 of tube 106; figures 1 A, 3A, paragraph [0087]); and a power supply connected to the UV light source via the electrical connecting means inside the delivery tube 
0066, 0067, 0069, 0073, 0150, 0237]. Thus it would have been obvious to one of ordinary skills in the art by the time the invention was made to modify Gertner to have a ventilator and have the endotracheal tube is connected to the ventilator in view of  Vazales teachings to yield a predictable result of aiding the patient respiration [0003, Vazales].
Regarding claim 2, Gertner discloses wherein the delivery tube is at least partially transparent (tip 118 of tube 106 of the body of optical device 100 is optically transparent; figure 1 A, paragraph [0087]).
Regarding claims 5, 17, Gertner disclose a power supply (110) connected to the UV light source [0084-0085],

Regarding 10, Gertner discloses wherein the UV light source (126) is capable of intermittent emission [see fig. 1-2, 15][0085].
Regarding claim 20, Gertner discloses wherein the UV-light source is configured to emit wavelengths comprising at least one of UV-A and UV-B comprises only UV-A[0099-0100,0101.0102,0103,0104],
Regarding 21, Gertner discloses wherein the UV light source (126) is capable of treating bacteria in the ET Tube and in the larynx [fig. 1-2[0076]].

Claims 1-3, 5-7, 9, 16-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hellstrom et al US2014/0235942 in view of Vazales et al US2013/0104884.

Regarding claims 1, 9 and 16, Hellstrom discloses a system capable of performing intra-corporeal ultraviolet therapy [see fig. 1 -2], the system comprising: a delivery tube(14) adapted to be positioned inside of an endotracheal (ET) tube (1) [fig.1-2]; at least one UV light source (6a,6b,13) inside the delivery tube positioned to deliver UV light outwardly outward from the delivery tube and capable of emitting wavelengths in the range of at least one of UV-A. UV-B. or any combination thereof and to deliver UV light around the circumference of the delivery tube [see fig.1 -5][0081 -0088]. Hellstrom discloses substantially the invention as claimed but failed to disclose a ventilator and that the endotracheal tube is connected to the ventilator. However, Vazales 
 0150, 0237]. Thus it would have been obvious to one of ordinary skills in the art by the time the invention was made to modify Hellstrom to have a ventilator and have the endotracheal tube is connected to the ventilator in view of  Vazales teachings to yield a predictable result of aiding the patient respiration [0003, Vazales].
Regarding claim 2, Hellstrom discloses wherein the delivery tube is at least partially transparent [0081],
Regarding claim 3, Hellstrom discloses wherein the light source is a string of LED light sources [see fig.5 [0088] and [0018]].
Regarding claim 5, Hellstrom discloses a power supply connected to the UV light source [0049]. 
Regarding claim 6, Hellstrom discloses the UV light source (6a, 6b, 13a, 13b) is configured to deliver UV light along a substantial length of the delivery tube [see fig.1 -2].
Regarding claim 7, Hellstrom discloses wherein the delivery tube is a catheter [0081].

17, Hellstrom discloses wherein the system further comprises a power source that is connected to the UV light source [0049].
Regarding claim 21, wherein the UV light source (6a, 6b and 13) is capable of treating bacteria in the ET Tube and in the larynx[see fig.1 -3].
Regarding claim 22, Hellstrom discloses wherein the UV light source comprises a string of LED light sources [see fig.5 [0088]].

Claims 23, 26, 29 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hellstrom et al US2014/0235942 in view of Gertner et al US2006/0167531 and Vazales et al US2013/0104884.
Regarding claim 23, Hellstrom discloses a method of performing intra-corporeal ultraviolet therapy[see fig.1-2], the method comprising: an internal light therapy (ILT) tube (14), positioned inside an ET tube (1) and a UV light source(13), wherein the UV light source(13) is configured to emit wavelengths[0051-0052], Hellstrom discloses a method of treating a patient for an infectious condition inside the patient’s body[0028], the method comprising: inserting an endotracheal (ET) delivery tube(1) inside a trachea (respiratory patient cavity); and a UV light source(13) positioned in the ET delivery tube to emit UV wavelengths outward from the ET delivery tube effective for treatment of the infectious condition[0051 -0052], Hellstrom fails to disclose that the UV source emits an amount of UV-A and/or UV-B radiation, wherein the amount comprises a duration of at least 20minutes; a ventilator and that the endotracheal tube is connected to the ventilator inserted in the trachea.

Neither Hellstrom nor Gertner discloses a ventilator and that the endotracheal tube is connected to the ventilator inserted in the trachea. However, Vazales discloses an endotracheal tube (1001)[see fig.12A] coupling adapters[title], Vazales discloses a catheter for delivering light for photodynamic or other light based therapy and/or the like and the diagnostic and/or therapeutic catheters can be introduced in conjunction with the endotracheal tube cleaning methods[0322,0337,0487]. Vazales discloses an endotracheal tube 101 inserted within a native airway of a patient[see fig.1][0119]. Also, Vazales discloses that the endotracheal tube is coupled to a ventilator [0003, 0017, 0063, 0065, 0066, 0067, 0069, 0073,  0150, 0237]. Thus it would have been obvious to one of 
Regarding claim 26, Hellstrom discloses wherein the ET delivery tube is flexible [see fig.13 (see delivery tube inserted through the penis to get to the bladder)][0108].
Regarding claim 29, Hellstrom discloses substantially the invention as claimed but failed to disclose wherein the infections condition is pneumonia. However, Gertner discloses wherein the infections condition is pneumonia [0076]. Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modify Hellstrom wherein the infections condition is pneumonia in view of Farr teaching as such is well known disease in the art.
Regarding claim 31, Hellstrom discloses substantially the invention as claimed but failed to disclose a UV-A intensity of at least 13, 15, or 18 W/m2. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have a UV-A intensity of at least 13, 15, or 18 W/m2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 32, Hellstrom discloses wherein the amount comprises an intensity of at least 1,100 microWatt/cm2 [see (200milliWatt/cm2) in [0051]]. 
33, Hellstrom discloses substantially the invention as claimed but failed to disclose wherein the ET delivery tube is inserted inside an ET Tube. Gertner discloses wherein the ET delivery tube (106) is inserted inside an ET Tube [see fig.9F, 9G]. Thus, it would have been obvious to one of ordinary skills in the art by the time the invention was made to modify Hellstrom to have the ET delivery tube is inserted inside an ET Tube in view of Farr teaching as in order to provide therapy to a patient

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Hellstrom et al US2014/0235942 in view of Gertner et al US2006/0167531 and in view of Vazales et al US2013/0104884 as applied to claim 23 above, and further in view of Farr US2006/0069314.

Regarding claim 34, Hellstrom in view of Gertner and Vazales discloses substantially the invention as claimed but failed to disclose wherein the ET delivery tube is inserted inside an ET Tube while suctioning the ET Tube. However, Farr discloses that Endoscopes can be diagnostic, for observation only, or operative, having channels for irrigation, suction and the insertion of accessory instruments when a surgical procedure is planned. Thus, endoscope bodies also could provide mechanical or electrical control sections, buttons for valves such as a suction valve, a C02 valve, a water bottle connector, a water feed, a suction port, etc. The common component that all endoscopes must be equipped with is a light guide section for illumination [0012], Thus, it would have .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-7, 9-10, 16-17, 20-23, 26, 29 and 31-34 have been considered but are moot because of new ground of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

(a)  Mankin US2016/0114185, Mankin discloses a device and method is proposed to enable the treatment of interior of bodily hollow organs and other interior cavities of a body for a number of harmful virus, fungal, and bacterial entities and autoimmune conditions by internal short wavelength ultraviolet light by use of specially equipped endoscope-like devices [see abstract]
(b)  Vazales US2014/0150782, Vazales discloses a closed suction system module is provided. In one embodiment, the closed suction system module comprises a coupling member configured to couple to a suction port of a multi-port manifold or endotracheal tube adapter (e.g., dual-port or tri-port adapter). In one embodiment, the closed suction system module comprises a suction catheter configured to clean the interior surfaces of body-inserted tubes or artificial airways (alone or in addition to suctioning natural airways or portions of the respiratory tract or 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571 272 4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROLAND DINGA/Examiner, Art Unit 3792